DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19, 22- 23, 25, 26-29 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kluijven (“Augmented reality used in navigation”, Project 2).
As per claim 16, Kluijven discloses an apparatus, comprising: 
a management system for use in managing functionality associated with a watercraft, the management system comprising a combat management system (page 14, section 6.2.2 where the AR system is integrated to the bridge which contains the management system); and 
an augmented reality system arranged to interact with the management system, at least a part of the augmented reality system being arranged to be wearable by a user of the watercraft to provide augmented reality image data to the user based on the interaction between the augmented reality system and the management system (page 15, section 7.2 where the position of vessels relating to own-ship can be shown on the 
in front of the external craft or item in the direct line of sight, in response to the user's view not being centered on the external craft or item (page 10, line 6-15 - smart menu.)  
As per claim 19, Kluijven demonstrated all the elements as disclosed in claim 16, and further discloses wherein the part of the augmented reality system that is arranged to be wearable by a user comprises one or more of:
goggles, glasses; a headset; and/or a display (where the drawing discloses at least a headset, a display and a glasses).
As per claim 22, Kluijven demonstrated all the elements as disclosed in claim 16, and further discloses the part of the augmented reality system that is arranged to be wearable by a user comprises a sensor for sensing one or more of: 
a movement of the part; a location of the part; and/or an orientation of the part (Page 7, section 3.5 where the sensors sense the position and orientation of the devices).  
As per claim 23, Kluijven demonstrated all the elements as disclosed in claim 16, and further discloses the management system comprises or is in connection with a camera, and the augmented reality system provides image data to the user derived 
As per claim 25, Kluijven demonstrated all the elements as disclosed in claim 16, and further discloses wherein the interaction between the augmented reality system and the management system comprises: 
the augmented reality system receiving and/or providing image data based on an output from the management system; and/or the augmented reality system receiving an input, or an input from the user, and providing the input to the management system (page 10, section 5 where the information is presented to the AR system and the user can personalize the display).  
As per claim 26, Kluijven demonstrated all the elements as disclosed in claim 16, and further discloses the augmented reality system is controllable by the user, such that the user can control the image data that is provided to the user (page 10, section 5 where the user can personalize the display through the smart menu).  
As per claim 27, Kluijven discloses a watercraft comprising the apparatus of claim 16, and further discloses wherein the watercraft is a naval watercraft (page 10 where the vessel is a naval watercraft).  
As per claim 28, Kluijven discloses a watercraft comprising the apparatus of claim 16 (as rejected in claim 16).  
Claims 29, 33 and 34 is an apparatus similar to claim 16, 25 and 27, and therefore is similarly rejected as claims 16, 25 and 27.
Claim 35 is a method claim with limitation similar to claim 16, therefore is similarly rejected as claim 16

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-18, 20-21 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kluijven (“Augmented reality used in navigation”, Project 2).
As per claim 17, Kluijven demonstrated all the elements as disclosed in claim 16.
As for wherein the augmented reality system is arranged to allow relatively unhindered movement of the user about the watercraft whilst still allowing for interaction with the management system, since Kluijven discloses using a HMD (page 9, section 4.2), and since a HMD is mobile, it would have been obvious to one of ordinary skill in the art to make such arrangement for the purpose of providing increased mobility.
As per claim 18, Kluijven demonstrated all the elements as disclosed in claim 16, and further discloses wherein the part of the augmented reality system that is arranged to be wearable by a user is arranged to interact wirelessly with another part of the augmented reality system and/or the management system (page 10 section 5 where the information is integrated in the augmented reality system, so the user is able to interact with another part of the system; as for wireless HMD, since a wireless HMD is notoriously well known in the art (Official Notice), it would have been obvious to one of ordinary skill in the art to incorporate the device for the purpose of increasing mobility).  

As for the augmented reality system is arranged to provide augmented reality binocular image data to the user, since binocular image is notoriously well known in the art (Official Notice), it would have been obvious to one of ordinary skill in the art to implement such image for the purpose of providing a more focused image.  
As per claim 21, Kluijven demonstrated all the elements as disclosed in claim 16.
As for the augmented reality system is arranged to provide augmented reality stereoscopic image data to the user, since a stereoscopic image is notoriously well known in the art (Official Notice), it would have been obvious to one of ordinary skill in the art to implement such image for the purpose of providing a more realistic image.  
Claim 30 is an apparatus claim with limitation similar to claims 18 and 19 combined, therefore is similarly rejected as claims 18 and 19 combined.
Claim 31 is an apparatus claim with limitation similar to claims 20-22 combined, therefore is similarly rejected as claims 20-22 combined.

Claims 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kluijven as applied to claim 16 above, and further in view of Rehmeyer et al. (US 2018/0018933).
As per claim 24, Kluijven demonstrated all the elements as disclosed in claim 16.
It is noted Kluijven does not explicitly teach the augmented reality system comprises multiple different wearable parts, each part being wearable by a different user of the watercraft to provide augmented reality image data to each different user. However, this is known in the art as taught by Rehmeyer et al., hereinafter Rehmeyer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rehmeyer into Kluijven because Kluijven discloses an augmented reality system and Rehmeyer discloses the augmented reality system could be shared by multiple users for the purpose of sharing information.
 Claim 32 is an apparatus claim with limitation similar to claim 24, therefore is similarly rejected as claims 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        October 23, 2021